DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status 
Claims 1-15 and 18-20 are all the claims pending.  Claim 11 is amended.  Claims 1-10 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  
Response to Amendments/Arguments
Applicant's amendments and arguments filed May 24, 2021 with regard to the rejection of present claims 11-20 under 35 U.S.C. 103 as being unpatentable over Schwark et al. (US 2004/015134; “Schwark”) have been carefully studied and fully considered, but they are not found persuasive for at least the following reasons. 
Applicant contends that Schwark does not teach the instantly claimed container of claim 11 “…that is made of a multilayer film that comprises an outer layer and a food contact sealant layer that consists of a polyethylene and the ultra-high molecular weight polydimethylsiloxane, and wherein the outer and sealant layer has a difference in melt temperature” (remarks, page 5, third paragraph). 
In response, Applicant's arguments have been carefully studied and fully considered, but they are not found persuasive for at least the following reasons. The examiner does not agree with applicant’s interpretation of the instant claim 11.  It is noted claim 11, as amended, recites “…said food contact sealant layer consists of a polyethylene and at least one oxidation-resistant and non-migratory slip additive ultra-high molecular weight polydimethylsiloxane…” which renders the claim indefinite, because the pointed recitation includes both close-ended clause “consists of” and open-ended recitation of “at least one…additive”, and it is unclear whether the food contact sealant layer can only include polyethylene and the recited specific additive or can include further additive (i.e., at least one encompasses more than one).  One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purpose of examination, given the claim the broadest reasonable interpretations, the examiner considers the food contact sealant layer is open for inclusion of further additives, i.e., more than one additive. 
Further, regarding the recitation of “a difference between melt temperature of the outer layer and food contact sealant layer”, the following should be noted. Schwark teaches in its multilayer film, the outer layer (para [0037], the substrate layer is considered the outer surface layer reads on the instantly claimed outer layer) is of suitable materials including metal (para [0037]), and the first layer is suitable materials including polyethylene resin (para [0041]), and as the melt temperature of metal and the melt temperature of plastic/polyethylene is way over 40 0C apart, the multilayer film of Schwark is considered as meeting the claimed limitations the difference between the melt temperature of the outer layer and food contact sealant layer is greater than 40 0C. 
The rejection below are updated to address the present claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, as amended, recites “…said food contact sealant layer consists of a polyethylene and at least one oxidation-resistant and non-migratory slip additive ultra-high molecular weight polydimethylsiloxane…” which renders the claim indefinite, because the pointed recitation includes both close-ended clause “consists of” and open-ended recitation of “at least one…additive”.  It is unclear whether the food contact sealant layer can only include/consist of polyethylene and the recited specific additive, or can include further additive (i.e., at least one encompasses more than one).  One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purpose of examination, given the claim the broadest reasonable interpretations, the examiner considers the food contact sealant layer is open for inclusion of further additives, i.e., more than one additive. Claims 12-15 and 
Claim 20 recites the limitation "said oxidation-resistant…slip additive…is added to the outside layer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 11 (of which claim 20 depends therefrom) recites the inclusion of “an oxidation-resistant…slip additive”.  However, such slip additive is said to be in the food contact sealant layer, which is considered as the inside layer as it contacts food.  It is not understood how such oxidation-resistant…slip additive is added to the outside layer as now recited in claim 20.  Appropriate correction and clarification is required. 
Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 recites “said film does not include organic slip additive”.  However, it is noted that claim 11 of which claim 19 depends therefrom recites the inclusion of ultra-high molecular weight polydimethylsiloxane slip additive which is considered as read on organic slip additive.  Claim 19 is being of improper dependent form for failing to include all the limitations of the claim 11 upon which it depends. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwark et al. (US 2004/015134; “Schwark”). 
Regarding claims 11-14, Schwark teaches a packaged food with reduced organoleptic degradation comprising food (para [0003] [0039] [0076], Schwark teaches instant claims 12 and 13), wherein said organoleptically-sensitive food is packaged in a flexible container (i.e., the packaging of pouch bags, or box, para [0039] [0076], meeting the claimed limitations of claim 14; and Schwark teaches examples where water is packaged therein, see para [0076], which is the same organoleptically-sensitive food as that of the instant application, see claim 13), 
- wherein said flexible container is made from a multilayer film (para [0032]-[0037]) comprising an outer layer (para [0037], the substrate layer is considered the outer surface layer reads on the instantly claimed outer layer) and a polyethylene layer as food contact sealant layer (para [0037] [0041], the first layer that is facing the inner side of the container, and is considered as food contact layer).  It is noted Schwark teaches suitable materials for its first layer of the packaging include polyethylene resin/ethylene polymer among others, and Schwark further teaches its polyethylene resin comprises at least one oxidation-resistant and non-migratory slip additive of ultra-high molecular weight polydimethylsiloxane (para [0043]), and is considered as meeting the claimed compositional limitations of the food contact sealant layer as instantly claimed in claim 11. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.05. 
Regarding the limitations of “consists of” of claim 11, see 35 U.S.C. 112 rejection of claim 11 made of record in this Office Action. 
Schwark teaches in its multilayer film, the outer layer (para [0037], the substrate layer is considered the outer surface layer reads on the instantly claimed outer layer) is metal (para [0037]), and the first layer is suitable materials including polyethylene resin (para [0041]), as the melt temperature of metal and the melt temperature of plastic/polyethylene is way over 40 0C apart, the multilayer film of Schwark is considered as meeting the claimed limitations the difference between the melt temperature of the outer layer and food contact sealant layer is greater than 40 0C. 
In the present case, Schwark teaches suitable materials for the first layer of its packaging include ethylene polymer among others, and such first layer that is facing the inner side of the container is considered as equivalent to the claimed food contact sealant layer (para [0041] [0037]). Schwark teaches its film is of suitable materials of polyethylene compound comprises ultra-high molecular weight polydimethylsiloxane, which is the same material as the oxidation-resistant and non-migratory slip additive as that of the instant application. Thus, it is expected that the ultra-high molecular weight polydimethylsiloxane of Schwark is capable of performing in the same or similar manner as the instantly claimed ultra-high molecular weight polydimethylsiloxane, i.e., being one oxidation-resistant and non-migratory slip additive.  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.  
Schwark does not specifically state its flexible container/pouch bag is an organoleptically-neutral flexible container. In this regard, as discussed above, the flexible container of Schwark is made of film of polyethylene comprises ultra-high molecular weight polydimethylsiloxane (para [0003] [0039] [0041] [0043] [0076]), which 
Regarding claim 15, Schwark teaches the oxidation-resistant and non-migratory slip additive of ultra-high molecular weight polydimethylsiloxane is a masterbatch comprising low density polyethylene with ultra-high molecular weight polydimethylsiloxane dispersed in it (para [0035] [0043]; Schwark teaches the use of suitable material of low density polyethylene, and teaches that the ultra-high molecular weight polydimethylsiloxane dispersed). 
Schwark teaches the amount of ultra-high molecular weight polydimethylsiloxane is a result effective variable that affects the film’s coefficient of friction and abrasion resistance and may be incorporated at any suitable use level as desired (para [0043]). 
Absent a showing of criticality with respect to the amount of ultra-high molecular weight polydimethylsiloxane (a result effective variable), it would have been obvious to aperson of ordinary skill in the art at the time of the invention to adjust the amount of ultra-high molecular weight polydimethylsiloxane through routine experimentation in order to achieve the desired properties of the film/layer produced. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05. 
Regarding claim 18, Schwark teaches suitable material for the base film for its flexible bag include LLDPE (para [0018]), meeting the claimed limitations.  
Regarding claim 19, Schwark does not specifically teach or require that its film must include organic slip additive, and thus, is considered as meeting the claimed limitations. 
Regarding claim 20, Schwark teaches the oxidation-resistant and non-migratory slip additive ultra-high molecular weight polydimethylsiloxane is added to both the food contact sealant layer of the multi-layer film and the outside layer of the multi-layer film (para [0040]-[0043], Schwark teaches that the ultra-high molecular weight polydimethylsiloxane are added to both outer surface layers), meeting the claimed limitations. See 35 U.S.C. 112 rejection of claim 20 made of record in this Office Action. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.